NIX, Judge.
Logan Cottingham was charged by information in the District Court of Osage County with the crime of driving a motor vehicle while under the influence of intoxicating liquor after having been previously convicted of the same offense.
He ■ was represented by counsel and entered a plea of guilty and was sentenced to the Oklahoma State Penitentiary for a period of one year and a fine of $1.
The record reflects that the petition in error was filed in this court on the 1st day of November, 1956. No briefs were filed, and no one appeared when said cause was set for oral argument.
In compliance with the holding of this court, the record has been thoroughly examined and no errors of a fundamental or material nature are apparent, therefore, the judgment and sentence of the lower court is affirmed.
BRETT, P. J., and POWELL, J., concur.